32 F.3d 561
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.David MARGESON, Plaintiff, Appellant,v.SPRINGFIELD TERMINAL RAILWAY COMPANY, Defendant, Appellee.
No. 93-2108
United States Court of Appeals,First Circuit.
August 11, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Rya W. Zobel, U.S. District Judge ]
Thomas Lesser and LESSER, NEWMAN, SOUWEINE & NASSER on brief for appellant.
John B. Tewksbury, Karen M. Thursby, and JOHN J. C. HERLIHY & ASSOCIATES on brief for appellee.
D.Mass.
AFFIRMED
Before Selya, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
Appellant having declined to file a response to the show-cause order heretofore issued by this court, we summarily affirm the judgment below on the basis of the Supreme Court's opinion in Consolidated Rail Corp. v. Gottshall, 62 U.S.L.W. 4609 (U.S. June 24, 1994).  See 1st Cir.  Loc. R. 27.1.


2
Affirmed. Costs to appellee.